DETAILED ACTION
This action is in response to an application filed 08/30/2019 in which claims 1 and 26-44 are pending and ready for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 31 OCTOBER 2019 is/are in compliance with the provisions of 37 CFR 1.97 and has/have been considered. An initialed copy of Form 1449 is enclosed herewith.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 27 and 29-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shengji Xia, Muzi Ni, Tongren Zhu, Yu Zhao, Nana Li, Ultrathin graphene oxide nanosheet membranes with various d-spacing assembled using the pressure-assisted filtration method for removing natural organic matter, Desalination, Volume 371, 2015, Pages 78-87  (hereinafter “Xia” as cited in the IDS dated 10/31/2019).
Regarding Claims 1 and 27 Xia discloses a water permeable membrane comprising: 
a porous support (polyethersulfone PES ultrafiltration disc); and 
a cross-linked graphene oxide composite layer (GO-mPDA) in physical communication with the porous support, wherein the cross-linked graphene oxide composite layer is formed by reacting a mixture comprising graphene oxide and a cross-linker, wherein the cross-linker comprises m-phenylenediamine (Abstract, Secs. 2.1. Materials and 2.2. Membrane fabrication). 
Regarding Claim 29-30 Xia discloses the membrane of claim 1, wherein the graphene layer will inherently function as a salt rejection layer which is effective to reduce the salt/NaCl permeability of the membrane; (pg. 79 first full para., “ultrathin nanofiltration membranes using chemically converted graphene have a high retention capacity for organic dyes and a moderate retention capacity for ion salts”). See MPEP 2112.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Xia in view of US 2013/0284665 A1 (hereinafter “Lee”).
Regarding Claim 26 Xia discloses the membrane of claim 1, wherein the porous support is disclosed to be a polyetheresulfone disc, but is not disclosed to be a non-woven fabric. 
However Lee further discloses that such a polyether sulfone membrane support may be formed via casting the polyether sulfone polymer onto a non-woven support [0016].
Therefore, at the time of filing, it would have been prima facie obvious to one of ordinary skill in the art to modify the membrane of Xia by using polyether sulfone membrane support formed via casting the polyether sulfone polymer onto a non-woven support as disclosed by Lee because this involves the simple substation of known polyether sulfone membrane supports to obtain the predictable result of forming a functional supported membrane.

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Xia in view of US 2016/0038885 A1 (hereinafter “Hogen-Esch” as cited in the IDS dated 10/31/2019).
Regarding Claim 28 Xia discloses the membrane of claim 1, but does not disclose the weight ratio of cross-linker to the graphene oxide compound is about 1 to about 30. 
However Hogen-Esch discloses a similar membrane formed from graphene oxide and mPDA wherein 2 wt% mPDA is used with 0.5 wt% GO [0118], [0147], i.e. a ratio of cross-linker to the graphene oxide compound of 4.
Therefore, at the time of filing, it would have been prima facie obvious to one of ordinary skill in the art to modify the membrane of Xia by substituting for the amount of crosslinker a ratio of cross-linker to the graphene oxide compound of 4 as disclosed by Hogen-Esch and because this involves the simple substitution of ratios of cross-linker to the graphene oxide known in the art to provide the predictable results of a cross-linked graphene oxide membrane.

Claims 31-35 and 37-44 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2014/168629 A1 (hereinafter “Phadke” as cited in the IDS dated 10/31/2019).
Regarding Claim 31 Phadke discloses a water permeable membrane comprising: 
a microfiltration or ultrafiltration supporting membrane (i.e. a porous support); and 
a cross-linked graphene oxide composite layer in physical communication with said intermediate filtering layer, wherein the cross-linked graphene oxide composite layer is formed by reacting a mixture comprising a graphene oxide compound and a cross-linker, wherein the cross-linker comprises polyvinyl alcohol; [0034].
Note: the composite is held together by PVA and thus PVA is considered a cross-linker of the composite, it is noted that it is not claimed that the cross-linking involves covalent bonds between graphene sheets and it suggested this concept be added to the claims if it is the intended definition of crosslink.
Phadke does not disclose an intermediate filtering layer comprising a silica composite, in physical communication with the porous support, wherein the silica composite is formed by reacting a mixture comprising silica nanoparticles and polyvinyl alcohol.
However Phadke does disclose in other embodiments that silica nanoparticles may be additionally used in the composite along with the graphene [0040], and that the membrane may have multiple layers, one on top of the other, each a composite with the graphene [0036] and thus optionally also silica, including three layers (see Fig. 3) thus including a support 10, an intermediate layer 12, and a top layer 18. Wherein both the top layer 18 and the dense layer 12 may comprise PVA [0041], [0051].
Therefore, at the time of filing, it would have been prima facie obvious to one of ordinary skill in the art to modify the membrane of Phadke by combining aspects of the various embodiments such that the membrane has three layers thus including a support, an intermediate layer, and a top layer, where at least the intermediate and top layer comprise PVA, graphene and silica nanoparticles because this involves the obvious combination of multiple embodiments which may be used together of the membrane disclosed by Phadke and because the silica nanoparticles preserve pore areas between the flakes of graphene compound [0040].
This is seen to result in a layer on top which is a cross-linked graphene oxide compound formed by reacting a mixture comprising a graphene oxide compound and a cross-linker, wherein the cross-linker comprises polyvinyl alcohol and an intermediate filtering layer comprising a silica composite, in physical communication with the porous support, wherein the silica composite is formed by reacting a mixture comprising silica nanoparticles and polyvinyl alcohol.
Regarding Claim 32 Phadke discloses the membrane of claim 31, where the cross-linker comprises polyvinyl alcohol (see rejection of claim 31 above). 
Regarding Claim 33 Phadke discloses the membrane of claim 31, and while the silica nanoparticles concentration/mass ratio of polyvinyl alcohol to silica nanoparticles is not given, the amount of silica nanoparticles will effect the number of pore areas they create and thus clearly affects the type of product obtained, it is a result effective variable.  See MPEP § 2144.05 (B).  Case law holds that “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.”  See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  In view of this, it would have been obvious to one of ordinary skill in the art to utilize appropriate silica nanoparticle concentration, including those within the scope of the present claims, so as to produce desired end results.
Regarding Claim 34 Phadke discloses the membrane of claim 31, wherein the silica nanoparticles size is not specially disclosed however they are disclosed to be used for providing pore in layers which are 1-5 nm thick [0041] or 10-250 nm thick, and thus it would have been obvious to use silica nanoparticles having a size which is no larger than the layers they will be used in i.e. between be 1-250 nm, to provide the desired layer thickness. Since the range disclosed overlaps the range claimed, the range recited in the claim is considered prima facie obvious. Overlapping ranges are prima facie evidence of obviousness. It would have been obvious to one having ordinary skill in the art to have selected the portion of Phadke’s range that corresponds to the claimed range.  See MPEP 2144.05(I).
Regarding Claim 35 Phadke discloses the membrane of claim 31, wherein the porous support comprises polysulfone [0046].
Regarding Claim 37 Phadke discloses the membrane of claim 31, wherein the graphene oxide compound is graphene oxide; [0017]. 
Regarding Claim 38-40 Phadke discloses the membrane of claim 31, wherein the GO/PVA layer may be a salt rejection layer [0035], or may be used as a support for a further TFC/salt rejection layer over it [0036], wherein the TFC may be an interfacially polymerized polyamide layer prepared by reacting meta-phenylenediamine and trimesoyl chloride; [0029]-[0030], which will inherently be effective to reduce the permeability of NaCl through the membrane. 
Regarding Claim 41 Phadke discloses the membrane of claim 31, wherein the membrane has a thickness of 50 nm to 500 nm. Phadke does not limit the thickness of the membrane or its layers, and specifically notes that it is beneficial to have a thinner membrane because it may “allow a lower operating pressure and energy consumption to achieve a selected flux” [0042] and thus the membrane thickness is a result effective variable. See MPEP § 2144.05 (B).  Case law holds that “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.”  See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  In view of this, it would have been obvious to one of ordinary skill in the art to utilize appropriate membrane thickness, including those within the scope of the present claims, so as to produce desired end results.
 Regarding Claim 42-44 Phadke discloses the membrane of claim 31 which is used for reverse osmosis [0007], [0032] and thus discloses using said membrane in a method of removing solute from an unprocessed solution comprising exposing the unprocessed solution to the membrane, wherein the unprocessed solution is passed through the membrane by applying a . 

Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Phadke in view of US 2016/0038885 A1 (hereinafter “Hogen-Esch” as cited in the IDS dated 10/31/2019).
Regarding Claim 36 Phadke discloses the membrane of claim 31, but does not disclose the weight ratio of cross-linker to the graphene oxide compound is about 1 to about 30. 
However Hogen-Esch discloses a similar membrane formed from graphene oxide and a crosslinker of mPDA wherein 2 wt% crosslinker is used with 0.5 wt% GO [0118], [0147], i.e. a ratio of cross-linker to the graphene oxide compound of 4.
Therefore, at the time of filing, it would have been prima facie obvious to one of ordinary skill in the art to modify the membrane of Phadke by substituting for the amount of crosslinker a ratio of cross-linker to the graphene oxide compound of 4 as disclosed by Hogen-Esch and because this involves the simple substitution of ratios of cross-linker to the graphene oxide known in the art to provide the predictable results of a cross-linked graphene oxide membrane.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 26-44 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7, 9-10, 12, 14-15, 17-19, 22-23, 2735 and 37 of copending Application No. 16/636,624 (reference application). Although the claims at issue are 
Claims 1 and 26-44 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-5, 7-8, 10, 12-14, 16-20, 22-23, 25, 31 and 33 of copending Application No. 16/492,924 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they disclose a membrane which substantially anticipates that claimed.
Claims 1 and 26-44 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7, 9-14, 16-17, 19-20 and 25-27 of copending Application No. 16/490,478 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they disclose a membrane which substantially anticipates that claimed. 
Claims 1 and 26-44 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 26-44 of copending Application No. 16/303,637 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they disclose a membrane which substantially anticipates that claimed.
These are provisional nonstatutory double patenting rejections because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC J. MCCULLOUGH whose telephone number is 571-272-8885 and whose direct fax number is 571-273-8885.  The examiner can normally be reached on Monday-Friday 10:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heidi Kelley can be reached on 571-270-1831.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ERIC J MCCULLOUGH/            Examiner, Art Unit 1773                                                                                                                                                                                            

	/Jason M Greene/            Primary Examiner, Art Unit 1773